- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examination sec_11 commerce street dallas tx department of the treasury number release date uil date date taxpayer_identification_number form filing period s ended person to contact id number contact numbers phone fax certified mail - return receipt requested dear in a determination_letter dated january 19xx you were held to be exempt from federal_income_tax under sec_501 c of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final letter with regard to your exempt status we previously provided you a report of examination explaining why we believe revocation of your exempt status was necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on august 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you are required to file federal_income_tax returns for the tax period s shown above if you have not yet filed these returns please file them with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service taxpayer_advocate_service if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter thank you for your cooperation sincerely john a koskinen commissioner - v jif j ' by margaret von linen director eo examinations form 886a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items name oftaxpayer initial examination_report year period ended december 20xx we conducted an examination of your form_990 and related books_and_records for tax_year ended december 20xx the following represents our initial exam report for purposes of conveying our initial findings and proposed changes to your exempt status as a result of the examination process facts you are an association of homeowners owning residential lots in the subdivisions numbers and surrounding the on october 19xx you submitted a form_1024 exemption application to internal_revenue_service seeking recognition as tax exempt entity based on the information presented in your application you were granted a favorable ruling as a social_welfare_organization described in sec_501 c of the internal_revenue_code irc on december 19xx you were organized as an incorporated homeowner's association by filing non-profit articles of incorporation with the state of in the most recent version of your by-laws adopted january 19xx the purpose s of your organization as stated in article is provided as follows a whereas the association desires to provide for the preservation and enhancement of the property values and amenities in the subdivision known as nos through which surrounds the area known as maintenance of certain common areas as defined below and to this end desires to subject the subdivision and the common areas to the easements covenants restrictions charges and liens set forth herein each and all of which is and are for the benefit of the subdivision and each owner therein and for the b whereas the association has deemed it desirable for the efficient preservation of the values and amenities in the subdivision to maintain and administer the common areas to collect and disburse the assessments and charges hereinafter created and to promote the recreation health safety welfare common benefit and enjoyment of the owners form 886-a rev department of the treasury - internal_revenue_service page -1- form 886a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items n arne of taxpayer initial examination_report year period ended december 20xx eligibility for membership in your organization is restricted to only the lot owners owning real_estate within the subdivision you are funded exclusively through the collection of annual assessments from yoyr members your expenditures are disbursed exclusively for the purpose of maintaining common areas administrative costs and conducting limited social activities annual picnic ice cream socials etc participation in your social activities is restricted to members and guests only the common areas owned and maintained by the organization are comprised of a lake beaches parks and a tennis court the maintenance use and enjoyment of these common areas are provided for the exclusive benefit of the organization's members and bona_fide guests any access or use by the general_public is strictly prohibited and signs have been erected at entry points to warn non-members of this prohibited use applicable law sec_501 provides for exemption from federal_income_tax of civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare tax regulation sec_1 c -1 a i provides that an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the community ie for the purposes of bringing about civic betterment and social improvements in revrul_74_17 1974_1_cb_130 jan the service held that an organization formed by the unit owners of a condominium housing project to provide for the management maintenance and care of the common areas of the project as defined by state statute with membership assessments paid_by the unit owners does not qualify for exemption under sec_501 c form 886-a rev department of the treasury - internal_revenue_service page -2- form 886a department of the treasury - internal revenue sen ice schedule no or exhibit explanation of items n arne of taxpayer initial examination_report year period ended december 20xx in revrul_74_99 1974_1_cb_131 jan the service held that a homeowners_association must satisfy the following requirements in order to qualify for exemption under sec_501 c must serve a community which bears a reasonable recognizable relationship to an area ordinarily identified as governmental it must not conduct activities directed to the exterior maintenance of private residences and the common areas or facilities it owns and maintains must be for the use and enjoyment of the general_public in 305_f2d_814 it was held that a corporation that provided housing on a cooperative basis lacked the necessary requirements of an organization described in sec_501 c of the code the court held the operation to be a private self-help enterprise with only an incidental benefit to the community as a whole the court also held that the organization is operated primarily for the private benefit of members and any benefits to the community are not sufficient to meet the requirement of the regulation that the organization be operated primarily for the common good and general welfare of the people of the community governments position to meet the requirements for exemption under sec_501 c an organization must be operated exclusively for the promotion of social welfare and will only be considered to be operated in this manner if it primarily engages in promoting in some way the common good and general welfare of the community tax regulation sec_1 c -1 a i additionally for a homeowner's association to qualify for exemption under sec_501 c the common areas or facilities it owns and maintains must be for the use and enjoyment of form 886-a rev department of the treasury - internal_revenue_service page -3- form 886a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items name oftaxpayer initial examination_report year period ended december 20xx the general_public revrul_74_99 in this specific case it is clear that your organization does not meet this requirement because the general_public is strictly prohibited from any use and enjoyment of your common areas based a thorough review of the applicable law and facts and circumstances present in this case we determined that your organization's activities financial resources and common areas are being provided exclusively for the private benefit of your members and not for the common good and general welfare of the community within the meaning of sec_501 c as a result your organization is not being operated primarily for the promotion of social welfare purposes and therefore fails to meet the requirements for continued exemption as a social_welfare_organization described in sec_501 c conclusions we are proposing revocation of your exempt status as an organization described in sec_501 c effective as of january 20xx you are now required to file federal_income_tax returns on form_1120 or 1120-h beginning with tax years ended december 20xx and all subsequent years thereafter form_886 a rev department ofthe treasury- internal_revenue_service page -4-
